Citation Nr: 0312565	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-30 795	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to temporary total ratings based upon 
treatment received from November 19, 1990 to March 18, 1991, 
and from April 22, 1994 to August 12, 1994.

4.  Entitlement to an effective date earlier than April 9, 
1997 for the award of entitlement to a total disability 
rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  His separation documents reflect that he was awarded 
the Purple Heart and Combat Action Ribbon.

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New 
York and Portland, Oregon.

In November 2001, the veteran testified at a video conference 
hearing before the undersigned member of the Board, now 
Veterans Law Judge.  A copy of the hearing transcript issued 
following the hearing is of record.

This case was previously before the Board, in March 2002.  In 
that decision, the Board denied increased evaluations for the 
residuals of shrapnel wound to Muscle Group XIX and 
hypertension, and granted a separate, compensable evaluation 
for the residuals of shrapnel wound to Muscle Group XIX (for 
a painful, tender scar).  The decision further reopened the 
previously denied claim for service connection for a lower 
back disability.  The case is now again before the Board for 
appellate review.

In this case, the Board undertook additional development of 
the issues on appeal, as reflected on the cover sheet of this 
decision, pursuant to the authority then granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  For reasons explained further below, the 
Board finds it may grant the claim of service connection for 
a lower back disability based on the development completed by 
the Board.  However, the issues of increased evaluation for 
PTSD; entitlement to temporary total ratings based upon 
treatment received from November 1990 to March 1991, and from 
April 1994 to August 1994; and entitlement to an effective 
date earlier than April 9, 1997 for the award of TDIU are 
remanded to the RO in compliance with the recent decision of 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Circ. May 1, 2003) (DAV v. VA).

The veteran reported, in a recent, August 2003, VA 
examination, that he attributes his cervical and upper 
thoracic spine disabilities to his active service.  The VA 
examiner recorded an opinion that the veteran's degenerative 
joint disease of the spine is more than likely as not service 
related.

The Board thus infers claims for service connection for 
cervical and upper thoracic spine disabilities.  These claims 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Clinical medical evidence shows that the veteran exhibits 
minimal scoliosis with hypertrophic spurring in the lower 
thoracic spine, and a defect in L5 with minimal bony spurs 
along the first four lumbar vertebrae.

2.  The medical evidence reveals a diagnosis of degenerative 
joint disease of the spine, found to be medically attributed 
to his active military service.




CONCLUSION OF LAW

A lower back disability, to include degenerative joint 
disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 
and 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board is granting the appellant's claim for entitlement 
to service connection for his lower back disability.  Hence, 
any failure to comply with VCAA requirements as to this issue 
is not prejudicial to the appellant.  As noted above, his 
other claims are being remanded for further development, 
including compliance with the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the veteran argues that his lower back 
disability is the result of the same combat-related injury in 
which he received shrapnel wounds to his left kidney.  The 
evidence shows that the veteran is service-connected for 
shell fragment wound to the left kidney with a scar on the 
left costovertebral angle and postoperative midline abdominal 
scar.

Service medical records show that the veteran sustained a 
shrapnel wound of the left flank with injury to his left 
kidney.  He continued to complain of left flank and lower 
back pain, but his discharge physical examination 
demonstrates no spine or musculoskeletal abnormalities.  In 
addition, no musculoskeletal abnormalities were noted by VA 
examination in July 1969.  A September 1969 rating decision 
granted service connection for the residuals of shrapnel 
wound to the left kidney with a scar in the left 
costovertebral angle and a postoperative midline abdominal 
scar.

In 1981, the veteran claimed service connection for a lower 
back disability, as secondary to the service-connected 
shrapnel wound to the left kidney.  The veteran submitted 
private medical records showing, among other things, findings 
of small metallic density in the dorsal soft tissue of the L2 
spinous process, which the examiner opined probably 
represented the old shrapnel injury.  These records further 
reveal a scoliotic deformity in the left lower back with 
bilateral spondylolysis at the L5 to S1 level without 
significant spondylolisthesis.  These records reflect that 
the veteran had presented for treatment following a motor 
vehicle accident, but the physician noted that the findings 
were the same as evidenced in X-rays taken in 1978.  The 
physician recorded an impression of mechanical instability of 
a chronic nature with superimposed acute strain and 
instability, undoubtedly secondary to the spondylolysis and 
reflecting the scoliosis deformity.

A report of VA examination dated in October 1981 reflects a 
diagnosis of recurrent episodes of lower back pain, possible 
disc disease, and spondylolysis by X-ray.  The physician then 
opined that there was no specific relationship between the 
veteran's lower back pathology and his inservice shrapnel 
wound.  However, the examiner observed that the veteran had 
suffered from intermittent disc-like episodes over the years 
and further noted:

Of course, the violence of the shrapnel 
wound was certainly a stress to the low 
back and could have caused the disc-like 
episodes.  Spondylolysis usually is 
attributed to some sort of a stress 
fracture due to some developmental or 
congenital weakness or defect in the pars 
interarticularis.

The RO denied the claim in November 1981, noting that the 
veteran had not been diagnosed with a chronic back disability 
during his active service, and that the VA examiner had found 
no specific relationship between the veteran's lower back 
pain and his service connected shrapnel wound residuals.

In April 1986, the veteran submitted an additional page of 
private medical records dated in 1981 that show the following 
comments by the examining physician:

Lumbar spine x-rays to my reading show an 
old vertebral fracture at L-5 and 
arthritis of the posterior joints which 
is unchanged since the lumbar spine 
series of two years ago.

The physician then assessed "[a]cute low back strain from 
the motor vehicle accident, which has aggravated an old 
problem."  Inpatient records show the veteran was discharged 
with diagnoses of acute low back strain, which was attributed 
to the motor vehicle accident, and a chronic unstable lumbar 
spine.

Results of X-rays taken in VA examination dated in September-
December 1987 reveal findings of spondylolysis at L5-S1 
without evidence of spondylolisthesis, and hypertrophic 
changes at L1-L2.

A VA examination dated in June 1998 reveals a diagnosis of 
shrapnel wounds, left flank, with residual chronic muscular 
spasm with residual loss of range of motion to the lumbar 
spine.

As noted above, the March 2002 Board decision reopened the 
previous denied claim for service connection for a lower back 
disability.  Further development completed by the Board 
includes a report of VA examination conducted in August 2002.  
During the examination, the veteran complained of pain 
radiating down his back to his right leg and into his left 
foot, and of pain in his neck and upper thoracic spine which 
the veteran attributed to carrying heavy equipment while on 
active service in the military.  He denied direct or indirect 
trauma to the cervical or thoracic spine.

The examiner noted objective findings of significant point 
tenderness on the lumbar spine from L1 through L3 without 
scoliosis or muscular atrophy.  Range of motion testing found 
pain in cervical spine movement at flexion to 12 degrees, at 
extension to 30 degrees, left lateral rotation at -42 
degrees, and left external rotation at 56 degrees.  In the 
thoracic spine, pain was present at lateral rotation on the 
left at 11 degrees and on the right at 14 degrees.  
Neurological testing found some imbalance with heel-toe 
walking.  The veteran bent with some difficulty and had to 
raise himself up from a sitting position in order to stand.  
The examiner observed that the medical evidence of record 
presented established diagnoses of arthritis and spondylosis.

As noted above, in the Introduction, the issues of service 
connection for cervical spine and upper thoracic spine 
disabilities, raised by this VA examination report, are 
referred to the RO for appropriate action.

Clinical tests reveal minimal scoliosis with hypertrophic 
spurring in the lower thoracic spine without evidence of 
fracture; and questionable spondylolysis defect in the 
posterior arch of L5 with minimal marginal bony spurs along 
the first four lumbar vertebrae in the lumbosacral spine.  

The examiner diagnosed degenerative joint disease, which she 
opined was most likely as not service related.

After careful consideration of all of the evidence, and 
consideration of reasonable doubt, the Board finds that the 
veteran's lower back disability is the result of his active 
service.  38 C.F.R. § 3.102 (2002).  The Board therefore 
concludes that service connection for a lower back disability 
is appropriate.


ORDER

Service connection for a lower back disability, to include 
degenerative joint disease, is granted.


REMAND

As above noted, the veteran also seeks an increased 
evaluation for PTSD; entitlement to temporary total ratings 
based upon treatment received from November 1990 to March 
1991, and from April 1994 to August 1994; and entitlement to 
an effective date earlier than April 9, 1997 for the award of 
TDIU.

With regard to these issues, and following receipt of the 
veteran's case at the Board, but prior to the promulgation of 
a decision in this appeal, the Board undertook additional 
development of the issues on appeal pursuant to the authority 
then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified of such development via correspondence dated in 
August 2002 and March 2003, as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's development authority under 
38 C.F.R. § 19.9.  The Federal Circuit Court further stated 
in this case that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking an increased evaluation 
for PTSD, currently evaluated as 70 
percent disabling, specifically 
considering the criteria listed in the VA 
Schedule for Rating Disabilities for 
mental disorders (Diagnostic Code 9411).  
The RO should also readjudicate the 
appellant's claims for entitlement to 
temporary total ratings based upon 
treatment received from November 19, 1990 
to March 18, 1991, and from April 22, 
1994 to August 12, 1994; and entitlement 
to an effective date earlier than April 
9, 1997 for the award of TDIU.

3.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



